Olivee, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties, subject to the approval of the Court, that the merchandise invoiced as “Imperse Napth'ol Red” is a coal-tar chemical provided for in paragraph 28(a) of the Tariff Act of 1930 and was appraised on the basis of American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED that such basis of appraisement is not contested by either party and that the American selling price for said merchandise at the time of exportation thereof to the United States, defined as aforesaid, is $.69 per pound, less 1%, packed.
IT IS FURTHER STIPULATED that the appeal for reappraisement is limited to the above specified merchandise, and is abandoned as to all other invoiced merchandise.
IT IS FURTHER STIPULATED that this appeal for reappraisement be submitted for decision on this stipulation.
*404.On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is American selling price, as defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value therefor is $0.69 per pound, less 1 per céntima, packed.
As to all other merchandise included on the invoice covered by the entry involved herein, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.